Citation Nr: 1442440	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for septal perforation, residuals septoplasty with rhinitis.

2.  Entitlement to a disability rating in excess of 10 percent for scar, right chest, excision of adenoma and gynecomastia.

3.  Entitlement to a compensable disability rating for impotence.

4.  Entitlement to service connection for antiphospholipid antibody syndrome (claimed as lupus).

5.  Entitlement to compensation under 38 U.S.C. section 1151 for right foot fracture with blood clots.

6.  Entitlement to an effective date for a grant of service connection for right knee osteoarthritis, status post total right knee arthroplasty, prior to February 11, 1992.

7.  Entitlement to an initial disability rating for right knee osteoarthritis, status post total right knee arthroplasty in excess of 10 percent prior to January 23, 2001, and in excess of 30 percent from March 1, 2002.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION


The Veteran had active military service from June 1953 to April 1955.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and the Appeals Management Center (AMC) in Washington, DC.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing from the RO.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of service connection for a right upper extremity neuropathy secondary to surgery to remove a chest adenoma, and entitlement to compensation under 38 U.S.C. section 1151 for antiphospholipid antibody syndrome (claimed as lupus) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for antiphospholipid antibody syndrome (claimed as lupus), entitlement to compensation under 38 U.S.C. section 1151 for right foot fracture with blood clots, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The current rating criteria do not provide for an evaluation in excess of 30 percent for allergic rhinitis, and the evidence does not show radical surgery with chronic osteomyelitis, or repeated surgeries.

2.  The Veteran credibly reports that he has tender scars on his chest; the Veteran's chest scars are stable, do not measure greater than 6 square inches (39 sq. cm.), and has not limited function.

3.  Throughout the period of appeal, the Veteran's service connected impotence is manifest by a loss of the right testis, but no penile deformity.

4.  Prior to January 23, 2001, the orthopedic symptoms of the Veteran's right knee disability were manifested by pain and stiffness, but not by consistent objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; or dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint.

5.  From March 1, 2002, the Veteran's right knee condition has been manifested by no more than a limitation of flexion to 70 degrees and full extension, weakness, subjective accounts of stiffness and a limited ability to stand or walk, and no clinical findings of instability.

6.  The Veteran filed an informal claim for service connection for a right knee disorder on January 6, 1991.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for septal perforation, residuals septoplasty with rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

2.  The criteria for a disability rating in excess of 10 percent for chest scars are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a compensable disability rating for impotence have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

4.  The criteria for a disability rating in excess of 10 percent for right knee osteoarthritis, status post total right knee arthroplasty, prior to January 23, 2001, and in excess of 30 percent from March 1, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.71a, Diagnostic Code 5055, 5257, 5260, 5261 (2013).

5.  The criteria for an effective date of January 6, 1991, but no earlier, for the establishment of service connection for right knee osteoarthritis, status post total right knee arthroplasty have been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Veteran was provided with a VCAA letter that fully satisfied the duty to notify provisions in May 2007.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's complete service treatment record (STR) is not on file, and is presumed to have been destroyed in a fire at the National Personnel Records Center.   When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In this case, the RO diligently searched for alternative records, and in fact obtained reconstructed records from the Army Surgeon General documenting medical treatment during service.  The RO also pursued records from those providers the Veteran identified as having treated him contemporaneously with his discharge from service.  There is no indication that there are any other alternative records to be pursued, and the Board finds that the heightened duty to assist has been satisfied. 

There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where service medical records are presumed destroyed while in the custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Also, case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  As noted in more detail below, that has been done in this case.

The file includes medical records from those VA and non-VA medical providers that the Veteran identified as having relevant records.  The veteran has not identified, and the file does not otherwise indicate, that there are any other VA or non-VA medical providers having additional records that should be obtained before the appeal is adjudicated by the Board.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).
	
The RO last provided the Veteran with a VA examination with regard to his service-connected rhinitis, scar, impotence, and right knee disabilities in September 2011.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  As the objective evidence of record does not indicate that there has been a material change in the rhinitis, scar, and impotence disabilities on appeal since his last VA examination, the Board will decide these issues based on the evidence of record. 

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

B.  Septal Perforation, Residuals Septoplasty with Rhinitis from 30%

Service connection was established for postoperative residuals of a deviated nasal septum by means of a December 1993 RO decision, effective July 12, 1989.  A noncompensable disability rating was established under Diagnostic Code 6502.  An increased rating of 10 percent, effective July 12, 1989, was granted by means of a November 1994 RO decision.  In October 1998, the grant of service connection was expanded to include rhinitis.  The disability rating assigned was continued at 10 percent under Diagnostic Code 6502-6522. 

In a November 2005 Board decision, the Board denied a disability rating in excess of 10 percent prior to March 2004 but granted a rating of 30 percent, effective May 1, 2004 (the date following the expiration of a temporary disability rating for nasal surgery).

The present claim was filed in March 2007.

Under Diagnostic Code 6522, allergic rhinitis without polyps but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation; and allergic rhinitis with polyps warrants a 30 percent evaluation.  38 C.F.R. § 4.97 (2013).

A VA follow-up note from April 2007 reflects that the Veteran's nose was clear with no pus or polyps.  There was a septal perforation which measured about 2.5 centimeters.  Additional follow-up in October 2007 reflects complaints of obstruction, crusting, and drainage.

On VA compensation and pension examination in December 2007, the Veteran complained of nasal stuffiness with bleeding.  He said he used saline flushes each morning.  He reported no recent antibiotic treatments or incapacitating episodes which required bedrest.  The examiner found evidence of septal irritation with blood present, but no obstruction.  Tenderness on palpation was exhibited.  There was no purulent drainage noted.  

A VA treatment note from May 2008 reflects that the Veteran had no nasal polyps.  There was a large anterior septal perforation of about 2.5 centimeters.  The examiner observed chronic inflammatory changes to the perforation rim with blood crusting. 

A VA follow-up record from January 2009 indicates that the Veteran had chronic sinusitis and congestion.  He irrigated his nasal passages daily.

On VA compensation and pension examination in September 2011, the Veteran complained of congestion and constant cold symptoms.  The examiner noted six non-incapacitating episodes of sinusitis during the prior 12-month period.  The Veteran's nasal vestibule was observed to be normal with no polyps.

At his May 2014 Board hearing, the Veteran remarked that he would flush his nose every morning.  He experienced nosebleeds every day.  

The Board finds that a rating in excess of 30 percent is not warranted at any time during the appellate period.  The Veteran's nasal disability is currently rated under Diagnostic Code 6522, and a 30 percent disability rating is the maximum schedular disability rating under that Diagnostic Code.  Further, the Board has considered whether any other diagnostic codes would allow for an increased evaluation during the rating period on appeal.  Diagnostic Code 6502, for deviated septum, only allows for a maximum rating of 10 percent, and thus would not allow the Veteran a higher rating.  Diagnostic Code 6504, for loss of part of or scars of the nose, also only allows for a maximum rating of 30 percent, and thus would not allow the Veteran a higher rating.  Diagnoses of granulomatous rhinitis, rhinoscleroma, and larynx and pharynx conditions are not of record..  Therefore, Diagnostic Codes 6515, 6516, 6517, 6518, 6519, 6520, 6521, 6523 and 6524 do not apply.

Finally, the Board has considered Diagnostic Code 6510, for sinusitis.  Pertinent to the current claim, Diagnostic Code 6510 allows for a 50 percent rating following radical surgery with chronic osteomyelitis or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Here, the Veteran has not undergone radical surgery with chronic osteomyelitis.  Also, while the Veteran has previously undergone surgery to repair his septum, the record does not reflect that the Veteran has had the repeated surgeries contemplated by an increased 50 percent disability rating criteria under Diagnostic Code 6510.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 30 percent for compensable rating for postoperative residuals of a deviated nasal septum.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

C.  Scar, Right Chest, from 10%

Service connection for scar, right chest, was granted by means of an October 1990 RO decision.  A noncompensable disability rating was established, effective September 12, 1989.  In November 2005, the Board denied a rating in excess of 10 percent.

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his increased rating claim for chest scar in March 2007.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7801 through 7805.  

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

On VA compensation and pension examination in December 2007, the Veteran complained of itching and tingling in his chest scar.  The examiner noted that there was no pain related to the scar.  There were two horizontal scars lateral to the right breast, one measuring 7 centimeters, and one measuring 5 centimeters.  They were flesh colored and nontender without underlying tissue adherence.  No inflammation or keloid formation was observed.  They were linear, of normal texture, and were not disfiguring.  The extent of tissue loss was a 3 centimeter diameter indentation that was a half centimeter deep.  The examiner found no limitation of function due to the scar.

On VA compensation and pension examination in September 2011, the examiner observed two linear chest scars-one measuring 3.5 by 1 centimeter, and the other measuring 4 by 0.5 centimeter.  Both scars were linear, hypopigmented, shiny, flexible, elevated, without inflammation, without adherence to underlying tissue.  Neither limited the Veteran's range of motion.

At his May 2014 Board hearing, the Veteran remarked that his scar was painful on occasion.

The competent and probative evidence of record indicates that the Veteran's scars are smaller than 6 square inches in size, are stable, not deep, and do not affect limitation of function.  Furthermore, both VA examinations during the period under consideration indicate that the scar is well healed.  There is no competent and probative evidence to the contrary.  

As the Veteran's scars are not deep and are not 6 square inches or 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  Pursuant to Diagnostic Code 7804, the criteria for a 10 percent rating continue to be met as the scars have been reported as tender.  Moreover, the evidence does not show that the Veteran has an unstable scar; therefore, a rating under Diagnostic Code 7803 is not warranted.  In any event, 10 percent is the maximum rating permissible under Diagnostic Code 7803.  In addition, the evidence does not show the scars manifest in limitation of function or has any other disabling effect that is not contemplated by the assigned rating.

On the basis of the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for chest scars.  The record presents no basis for assignment of a disability rating in excess of 10 percent for the chest scars under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 

D.  Impotence from 0%

Service connection for residuals of a right orchiectomy was granted by means of a January 1992 RO decision, effective March 28, 1991.  A 10 percent disability rating was awarded pursuant to Diagnostic Code 7524.  Special Monthly Compensation for loss of use of a creative organ was also awarded.  This rating was confirmed by the Board in a September 1997 decision.

Separately, in February 1992, service connection was established for impotence associated with right orchiectomy with a noncompensable disability rating pursuant to Diagnostic Code 7522.  

The current version of Diagnostic Code 7524 directs that a noncompensable disability rating be awarded for removal of one testis, and a 30 percent disability rating be awarded for removal of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2013).

Diagnostic Code 7522 directs that a 20 percent disability rating be awarded for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

A VA treatment note from October 2007 contains the Veteran's complaints of erectile problems.  The examiner noted a normal phallus with scarred plaque-like infiltration on the dorsum of the penis.  The Veteran's right testicle was observed to be palpably normal with no pain or masses.

On VA compensation and pension examination in September 2011, the Veteran complained of painful testicles.  The examiner indicated that the Veteran's left testes was normal, and the right testes was absent.  The Veteran had a semi-rigid penile prosthesis in place.

At his May 2014 Board hearing, the Veteran remarked that he lost his right testicle when he was on active duty.  He said he could not have intercourse.

Based on the evidence of record, the Board finds that the Veteran's impotence does not warrant a compensable rating at any time during the period of appeal.  A review of the evidence shows that while the Veteran clearly has difficulty getting and maintaining an erection, he has not had a penile deformity at any time pertinent to the current appeal.  While the medical records as reviewed above clearly indicate that the Veteran is impotent, none of the medical evidence indicates that the Veteran's penis is actually deformed.  Additionally, although the Veteran has indicated that he cannot have intercourse, he has never claimed that he has an actual penile deformity in addition to the erectile dysfunction.  As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.  Further, a higher rating is not warranted under Diagnostic Code 7524 for removal of testes, as the record shows that the Veteran has only had a single testicle removed.

(Parenthetically, the Board notes that the Veteran currently receives special monthly compensation for loss of use of a creative organ.  He also has a disability rating of 10 percent under Diagnostic Code 7524 for loss of his right testis.  This decision in no way impacts either of those awards.)

E.  Right Knee, 10% prior to January 2001 and 30% from March 2002

In November 2005, the Board granted service connection for a right knee disorder.  In a December 2005 decision by the Appeals Management Center, service connection was granted with a 10 percent disability rating, effective February 11, 2002.  The Veteran submitted a notice of disagreement in February 2006.  In April 2008, the Board remanded the claims for an initial evaluation in excess of 10 percent, and entitlement to an effective date earlier than February 11, 2002 for the award of service connection, for further development.

In a November 2010 Decision Review Officer decision, and earlier effective date of February 11, 1992, was assigned for the grant of service connection for right knee osteoarthritis, status post total knee arthroplasty.  An initial rating of 10 percent was assigned under Diagnostic Code 5010-5260.  A temporary 100 percent disability rating was awarded from January 24, 2001.  Subsequently, effective March 1, 2002, a 30 percent disability rating was assigned pursuant to Diagnostic Code 5055.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:
 
A 10 percent disability rating is assigned for flexion limited to 45 degrees;  
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

 A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2013). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

On VA compensation and pension examination in January 1991, the Veteran complained of knee problems.  

In July 1992, the Veteran underwent right knee arthroscopy and debridement.

A treatment record from May 1994 reflects that the Veteran had chronic pain.  It was noted that he would walk a mile and a half at least three days a week.  The report reflects that the Veteran's knee did not buckle or lock.  The Veteran used Percocet for pain.

A December 1994 letter from A.V.P., M.D., indicates that the Veteran osteoarthritis of the right knee with severe chondromalacia.

In May 1995, the Veteran was treated for occasional swelling in his right knee.  It was noted that he could walk about two miles, had a full range of motion, and was stable.  The examiner indicated that the Veteran may need a knee replacement in the future.

A February 1996 letter from R.J.P., M.D., reflects that the Veteran had ongoing problems with his right knee to the point that he was limited in his activities of daily living.

On VA compensation and pension examination in May 1998, the Veteran reported limping and pain.  He had difficulty bending the knee and could only walk for limited amounts of time.  The range of motion was from 0 to 125 degrees.  An X-ray taken in May 1998 revealed severe right knee medial compartment osteoarthritis and moderate patellofemoral joint osteoarthritis.  

In March 1999, the Veteran complained to a VA treatment provider of swelling and right knee pain.

On private examination in June 2000, the range of motion was from 0 to 110 degrees of flexion.  The knee was stable to valgus and varus stress testing.

Considering the pertinent facts in light of the above-noted criteria, the Board finds that prior to January 23, 2001, there is no basis for assignment of a disability rating higher than 10 percent under DC 5260 or DC 5261.  During this time period, the evidence reflects that right knee flexion was limited, at worst, to 110 degrees (with consideration of painful motion).  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.

None of the private treatment notes of record reflect that prior to January 23, 2001, extension of the Veteran's right knee has been limited to 10 degrees or more.  Hence, considered as a whole, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Board recognizes that the private treatment records and VA examination report have revealed subjective complaints of pain and weakness, but without incapacitating episodes.  The Board observes that, given the Veteran's painful-albeit, noncompensable-right knee motion, and other symptoms, the 10 percent rating currently assigned for the right knee prior to January 23, 2001 appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  That is, even with consideration of these factors, the Veteran's functional limitation of the right knee does not approach the criteria for a compensable evaluation for either limited flexion or extension.  Thus, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has alternatively considered whether a higher rating is assignable on the basis of recurrent subluxation or lateral instability.  Under DC 5257 other impairment of the knee, such as recurrent subluxation or lateral instability 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

However, based on the objective findings, the Board concludes that there is no basis for assignment of a separate rating under DC 5257.  Prior to January 23, 2001, there is no objective evidence which indicates sustained instability in the right knee.  The June 2000 private examiner indicated that the knee was stable.  Similarly, the May 1994 VA treatment record indicates that the Veteran's right knee did not buckle or lock.  Significantly, prior to January 2001, the Veteran has not asserted that his right knee was unstable.  As such, the Board finds that there is no basis for a separate rating for instability prior to January 2001.

The Board has also considered whether there is any basis for assignment of a higher rating for the right knee under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or other deformity, evaluation of the orthopedic symptoms of the right knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  

In January 2001, the Veteran underwent a right knee arthroplasty.  Under diagnostic code 5055 (for knee replacement), a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Accordingly, the Veteran received a 100 percent evaluation for the right knee through March 1, 2002.  Thereafter, the minimum disability rating following a knee replacement is 30 percent, and the Veteran received this minimum 30 percent rating from March 1, 2002.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators rate diagnostic code 5055 by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

The rating schedule does not define the terms "intermediate" or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6 (2012).  Clinicians' use of terminology such as "severe," although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2013).

On VA compensation and pension examination in October 2010, the Veteran reported experiencing daily right knee pain that rated a 5 to 7 on a 1 (low) to 10 (high) pain scale.  He said his knee was stiff, unstable, and lacked endurance.  He reported flare-ups that occurred two to eight times per month.  No episodes of dislocation or recurrent subluxation were reported.  The examiner observed an antalgic gait with instability on direction change.  Right knee flexion was to 122 degrees, and extension was to 18 degrees.  On repetitive motion, flexion was limited to 120 degrees, and extension was lacking 10 degrees.

On VA compensation and pension examination in September 2011, the Veteran complained of daily pain in his right knee.  He said he could not walk up stairs without hanging onto the rail. He said he could not kneel or squat.  The examiner observed pain, limited motion, instability, and swelling.  Right knee flexion was to 115 degrees, and extension was to 0 degrees.  Repetitive motion did not cause further limitation of motion.

At his May 2014 Board hearing, the Veteran remarked that prior to his 2001 knee surgery, his knee would often click and pop.  At the present time, he said that his knee felt weak.  He said he had trouble climbing stairs.  He had been using a cane for the prior five years.  

Turning to the possibility of a rating in excess of 30 percent for the right knee from March 1, 2002, the Board has considered whether the Veteran is entitled to a 60 percent rating under diagnostic code 5055, which applies to chronic residuals consisting of severe painful motion or weakness in the affected extremity.

As noted above, this diagnostic code does not define the word "severe," but the Board's review of the entirety of the evidence does not support a finding of severe symptoms associated with the Veteran's right knee condition.  According to the medical records, throughout the period of appeal the Veteran had flexion limited to at most 115 degrees.  The his extension was limited to at most 18 degrees.  Additionally, while the October 2010 VA examiner observed weakness in the Veteran's right knee, he did not describe that weakness as severe.  In addition, the examiner also noted that there was no additional loss of range of motion due to pain, fatigue, or incoordination following repetition, beyond the initial limitation of flexion to 112 degrees.  While the Board acknowledges the competence of the Veteran to report experiencing both weakness and flare-ups of pain, the Board places greater weight on the clinical findings of the examiners, which consistently weigh against finding of either severe painful motion or weakness.  A 60 percent rating under diagnostic code 5055 is therefore unavailable.

Diagnostic code 5055 also allows for a rating greater than 30 percent when the Veteran's symptoms consist of intermediate degrees of residual weakness, pain or limitation of motion.  VA may then rate the disability by analogy under diagnostic code 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).

With respect to diagnostic code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran's disability is not analogous to ankylosis because he is able to move his right knee, albeit with a limitation of flexion to 115 degrees. 

With respect to diagnostic code 5261, applicable to limitation of extension, the Veteran's knee extension was limited at most to 18 degrees.  This would entitle the Veteran to a 20 percent disability rating under Diagnostic Code 5261 for limitation of extension.  With respect to Diagnostic Code 5262, applicable to impairment of the tibia and fibula, the Veteran's knee disability is not manifested by nonunion or malunion of the tibia and fibula.  Indeed, while a higher rating of 40 percent is available under this diagnostic code based on nonunion of the tibia and fibula with loose motion requiring a brace, no such nonunion is of record.  As such, the 30 percent disability rating currently assigned under Diagnostic Code 5055 from March 1, 2002, provides a greater benefit than would be warranted under rating by analogy under Diagnostic Code 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula)

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2012).  In this case, a higher rating based on functional loss is not warranted.  The Veteran has complained of pain, decreased mobility, swelling, tenderness, and difficulty performing occupational and daily tasks.  The Board notes, however, that the 30 percent rating already assigned under diagnostic code 5055 contemplates the potential problems associated with a total knee replacement, such as the degree of weakness and painful motion demonstrated here.

F.  Other Considerations

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria employed for evaluating the Veteran's disorders considered herein are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders considered in this decision that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disabilities considered in this decision are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, the issue of entitlement to a TDIU will be discussed further in the remand below.

III.  Earlier Effective Date

A.  Law and Regulations

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2013) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

B.  Effective Date for a Grant of Service Connection for Right Knee Osteoarthritis, Status Post Total Right Knee Arthroplasty, Prior to February 11, 1992

As noted above, in November 2005, the Board granted service connection for a right knee disorder.  In a December 2005 decision by the Appeals Management Center, service connection was granted with a 10 percent disability rating, effective February 11, 2002.  The Veteran submitted a notice of disagreement in February 2006.  In April 2008, the Board remanded the claims for an initial evaluation in excess of 10 percent, and entitlement to an effective date earlier than February 11, 2002 for the award of service connection, for further development.

In a November 2010 Decision Review Officer decision, and earlier effective date of February 11, 1992, was assigned for the grant of service connection for right knee osteoarthritis, status post total knee arthroplasty.  The current issue is whether an effective date prior to February 11, 1992, is assignable for the grant of service connection.

Here, the earliest evidence of record that the Veteran applied for VA benefits of any sort consists of a VA form 21-526e (Veteran's Application for Compensation or Pension) date stamped as received by VA on July 2, 1989.  He did not specify the nature of the disabilities he sought benefits for on this form.  He was given a VA compensation and pension examination in September 1989 in which he listed his disabilities as a nerve problem, hearing loss, pain in his right arm and chest, headache, ringing in his ears, weight loss, prostate infection, frequent indigestion, diabetes, foot trouble, and trouble sleeping.  He also submitted an addendum in March 1990 in which he clarified that he sought service connection for hearing loss, tinnitus, nasal surgery, pain in the right chest area and right arm, and a nervous condition.  He also said that he had other medical problems involving his prostate, indigestion, diabetes, and problems with his feet.  No mention was made of his right knee.  These claims appear to have been adjudicated by means of a June 1990 RO decision.

The Veteran was given another VA compensation and pension examination in September 1990 in which he listed his complaints as a nervous condition, hearing loss, pain in his left arm and chest, headaches, weight loss, prostate problems, frequent indigestion, diabetes, foot problems, and insomnia.  These problems appear to have been adjudicated by means of an October 1990 RO decision.

As reviewed above, the record reflects that the Veteran did apply for VA benefits prior to 1991; however, none of these statements or submissions reflect a desire to obtain benefits for a right knee disability.

On January 6, 1991, the Veteran underwent a VA compensation and pension examination.  At this examination, he specified that one of his present complaints related to his right knee.  The examiner specifically recorded that the Veteran complained of a knee problem which he [the Veteran] believed was due to his military service.

On review, the Board finds that the January 1991 VA compensation and pension examination report could be considered a claim for service connection for a right knee disorder.  The examination was administered in connection with a VA disability claim, and within the report, the Veteran clearly expressed his belief that he had a right knee problem that he believed to be a result of his military service.  Further, the examination report is in writing.

Given that the Board has found that the Veteran's January 1991 VA examination report could be considered a claim for service connection for a right knee disorder, an earlier effective date of January 6, 1991 is granted.


ORDER

Entitlement to a disability rating in excess of 30 percent for septal perforation, residuals septoplasty with rhinitis is denied.

Entitlement to a disability rating in excess of 10 percent for scar, right chest, excision of adenoma and gynecomastia is denied.

Entitlement to a compensable disability rating for impotence is denied.

Entitlement to an initial disability rating for right knee osteoarthritis, status post total right knee arthroplasty in excess of 10 percent prior to January 23, 2001, and in excess of 30 percent from March 1, 2002, is denied.

Entitlement to an earlier effective date of January 6, 1991, but no earlier, for establishment of service connection a right knee disorder is granted.


REMAND

I.  Entitlement to Compensation Under 38 U.S.C. section 1151 for Right Foot Fracture with Blood Clots

Service treatment records document that in September 2004, the Veteran had a growth removed from his left ankle.  VAMC medical records show that the next day, the Veteran went to the VA medical center in Cheyenne and said that he fell at 2 am and thought he broke his right foot.  He declined an X-ray and said he would likely get an X-ray at the Denver VAMC that afternoon.

A September 2004 VA podiatry record further reflects that the Veteran fell the night before and heard a "pop."  The Veteran complained of extreme and pain of the right foot.  An X-ray taken in October 2004 revealed a Lisfranc fracture of the proximal metatarsals of the right foot.  The Veteran's right foot was placed in a cast.

In November 2004, the Veteran was admitted to a VA facility for a large deep vein thrombosis.  Another treatment note related to the hospitalization contains a doctor's opinion that the DVT was related to casting for a fracture from a syncopal episode about six weeks previously.  An additional note reports that the Veteran experienced new-onset syncope on October 5, 2004, and had subsequent orthostatic dizziness.  Likely causes of the syncope were noted to include hypovolemia, diabetic autonomic neuropathy, structural heart disease, and arrhythmia.

Lab work completed at a VA facility in May 2005 was negative for new blood clots in the legs.

VA treatment record from June 2008 indicates that the Veteran's deep vein thrombosis was likely secondary to trauma from his foot fracture.

This matter arises from the surgery the Veteran underwent in 2004 to remove the growth on his left ankle.  The Veteran asserts that he was released from the hospital too early, and that due to this early release and the medication he had been prescribed, he stumbled in the bathroom during the night and broke his foot.  As such, he asserts his entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  In accordance with VA's duty to assist under the provisions of 38 U.S.C. § 5103A(d), the Board finds that an examination and corresponding medical opinion is required as one has not been previously afforded with respect to this claim.

II.  SC Antiphospholipid--Phospholipid Antibody Syndrome, claimed as Lupus

In this case, a VA treatment record from December 2004 indicates that lab work completed at the Mayo clinic was positive for lupus.  Repeat testing conducted at VA was unclear regarding whether the Veteran actually had lupus.  It was recommended that the Veteran completed a course of six months of Coumadin.

A follow-up note from August 2005 reflects that the Veteran was considered as being positive for lupus.  Antiphospholipid antibody syndrome was confirmed in September 2006.

In developing the Veteran's claim for service connection for antiphospholipid antibody syndrome, the RO considered the claim under the theory of direct causation-that is, that the present disability was directly related to the Veteran's active duty.  However, the Veteran clarified during his May 2014 Board hearing that he actually was seeking to have this claim developed on a secondary basis.  He related that a doctor had told him that his antiphospholipid antibody syndrome was related to his blood clots and broken foot.

As such, the Veteran's claim for service connection for antiphospholipid antibody syndrome as secondary to blood clots and a broken foot is inextricably intertwined with his claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right foot fracture with blood clots, and the Board must defer adjudication of the antiphospholipid antibody syndrome claim pending resolution of the other claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

III.  TDIU

In a November 2013 decision, the RO denied entitlement to a TDIU.  At his May 2014 Board hearing, the Veteran expressed his desire to appeal the November 2013 denial of a TDIU.

As the Veteran has not been provided a statement of the case in response to the notice of disagreement, a remand is required for the issuance of a statement of the case concerning entitlement to a TDIU.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should issue a statement of the case to the appellant and his representative on the issue of entitlement to a TDIU.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to entitlement to a TDIU, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

3.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran has any further disability that is the result of VA treatment, specifically as a result of possible early release in conjunction with medication and sedation for his left ankle growth surgery in September 2004.  A copy of the notice to report for this examination must be associated with the claims file. 

All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion regarding (1) the exact nature and pathology of the Veteran's broken foot and blood clots subsequent to his September 2004 surgery, (2) whether any such disability was caused by VA medical care, to include early release from medical care and medication, and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the Veteran's foot and blood clot disability; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), please address whether any additional disability was due to an event not reasonably foreseeable.  The examiner is specifically requested to discuss the Veteran's contentions that he was released from medical care too soon following the September 2004 growth removal.

It would be helpful if the VA examiner would answer the above questions (2) and (3) in terms of whether it is "at least as likely as not" (i.e., to at least a 50-50 degree of probability).  A discussion of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.

3. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


